PER CURIAM.
We have identified four errors among appellant’s many judgments and sentences: in case number 91-1592, a violation of community control on the charge of Burglary of a Dwelling, Smith was improperly sentenced to fifteen years in the DOC. The guidelines indicate that his score of 107, plus a two-cell bump up for two separate violations of probation, limited the trial court to a maximum sentence of twelve years. The original score-sheet appears to be incorrect. Additionally, the written disposition in each case should reflect the trial court’s order that the State Attorney’s office in Osceola County should *426make a non-binding recommendation that any pending cases in Orange County would run concurrent with these sentences. This would not normally be required; however, the court expressly specified at sentencing that it would be done and it was not. In case number 92-1171, the written order should reflect that Smith received a fifteen year term in count I concurrent with a five year term in count II, rather than a twenty year term in count I. Finally, in cases number 94-212, 94-502, 94-629, and 94 — 792, the written orders should reflect that these cases not only run concurrently with each other but also with the sentences in cases 91-1592, 91-1626 and 92-1171.
Judgments AFFIRMED; sentences VACATED and REMANDED.
HARRIS, GRIFFIN and ANTOON, JJ., concur.